EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Voisinet on 1/28/2022.
This application has been amended as follows:

Claim 2 has been replaced with
-- (Currently Amended) The method of claim 1, wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the wireless uplink connections upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.--

Claim 9 has been replaced with
-- 9. (Currently Amended) The network device of claim 8, wherein upon the processor sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the instructions further cause the processor to:
identify whether the rate of received SIP messages decreases below a second threshold during a second period of time, and
cease the sending of SIP response messages to reduce congestion on the wireless uplink connections upon determining that the rate of received SIP messages decreased below the second threshold during the second period of time.--

Claim 16 has been replaced with
-- 16. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the instructions cause the processor to:
identify whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
cease the sending of SIP response messages to reduce congestion on the wireless uplink connections upon determining that the rate of received SIP messages decreased below the second threshold during the second period of time.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/14/2022.
Claim(s) 6, 7, 13, 14, 19 and 20 has/have been cancelled.
Claims(s) 21-26 has/have been added. 
Claims(s) 1-5, 8-12, 15-18 and 21-26 is/are currently pending.

Response to Arguments
Applicant’s amendments as noted above and arguments, see pages 9-11, filed 1/14/2022, with respect to the rejection of claims 1, 2, 3, 4, 8, 9, 10, 11, 15, 16, 17 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-5, 8-12, 15-18 and 21-26 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021), teaches denial of service/threat detection capability based 
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-5, 21 and 22, the cited prior art either alone or in combination fails to teach the combined features of:

generating predetermined time delays to randomly vary between different UEs and to shape a cumulative distribution of SIP messages resent by the UEs.

As per claim(s) 8-12, 23 and 24, the cited prior art either alone or in combination fails to teach the combined features of:

generate predetermined time delays to randomly vary between different UEs and to shape a cumulative distribution of SIP messages resent by the UEs.

As per claim(s) 15-18, 25 and 26, the cited prior art either alone or in combination fails to teach the combined features of:

.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Michael K Phillips/Examiner, Art Unit 2464